NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 9 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSHUA LITTLE,                                  No.   16-55285

                Plaintiff-Appellant,            D.C. No. 2:14-cv-07578-SP

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Sheri Pym, Magistrate Judge, Presiding**1

                    Argued and Submitted November 13, 2017
                              Pasadena, California

Before: HAWKINS, PARKER,*** and IKUTA, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge pursuant to
28 U.S.C. §636(c).
      ***
             The Honorable Barrington D. Parker, Jr., United States Circuit Judge
for the U.S. Court of Appeals for the Second Circuit, sitting by designation.
      Joshua Little appeals the judgment affirming the decision of an administrative

law judge (“ALJ”) denying his applications for Child Insurance Benefits and

Supplemental Security Income. We reverse and remand for further proceedings.

      Social Security rulings require an ALJ to “consider and address medical

source opinions” when assessing a claimant’s residual functional capacity (“RFC”).

SSR 96-8p, 1996 WL 374184, at *7 (July 2, 1996). “If the RFC assessment conflicts

with an opinion from a medical source, the adjudicator must explain why the opinion

was not adopted.” Id. Although an ALJ is not required to discuss every piece of

medical evidence, the rejection of significant probative evidence must be explained.

Vincent ex rel. Vincent v. Heckler, 739 F.2d 1393, 1395 (9th Cir. 1984).

      Based on a claimant’s RFC, an ALJ “has the burden to identify specific jobs

existing in substantial numbers in the national economy that [a] claimant can

perform.” Zavalin v. Colvin, 778 F.3d 842, 845 (9th Cir. 2015) (quotation marks

and citation omitted) (alteration in original). In making this determination, an ALJ

relies on the Dictionary of Occupational Titles (“DOT”), a “primary source of

reliable job information” for the Commissioner. Terry v. Sullivan, 903 F.2d 1273,

1276 (9th Cir. 1990); see also 20 C.F.R. § 404.1566(d)(1) (2017). “The DOT

describes the requirements for each listed occupation, including the necessary

General Educational Development (“GED”) levels; that is ‘aspects of education

(formal and informal) . . . required of the worker for satisfactory job performance.’”



                                          2
Zavalin, 778 F.3d at 846 (quoting Dictionary of Occupational Titles, App’x C, 1991

WL 688702 (4th ed. 1991)).

      There are six GED Reasoning Levels that range from Level One (simplest) to

Level Six (most complex).         Dictionary of Occupational Titles, App’x C,

1991 WL 688702. The two lowest levels are:

          Level One: “Apply commonsense understanding to carry out
           simple one- or two-step instructions. Deal with standardized
           situations with occasional or no variables in or from these
           situations encountered on the job.” Id.

         Level Two: “Apply commonsense understanding to carry out
          detailed but uninvolved written or oral instructions. Deal with
          problems involving a few concrete variables in or from
          standardized situations.” Id.

      Here, the ALJ did not explain why he rejected the Telford-Tyler limitation

when he assessed that Little had an RFC to perform “simple work.” The Telford-

Tyler limitation—that Little could “understand, remember, and carry out simple 1–

2 step instructions and work related procedures,”—conflicted with the less-

restrictive Moran limitation that Little could follow “simple directions.”

      Specifically, the Telford-Tyler limitation limits Little to jobs with a Level One

GED Reasoning Level, see Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d

996, 1003–04 (9th Cir. 2015), while the Moran limitation limits Little to jobs with a

Level Two (or less) GED Reasoning Level, see id. at 1004 n.6 (listing cases).

Despite the contradiction between the Telford-Tyler and Moran opinions, the ALJ


                                          3
accorded both opinions “great weight” but then disregarded the limitation opined by

Dr. Telford-Tyler in assessing Little’s RFC. Although this contradiction may not

have been obvious until Rounds, which was decided two years after the ALJ’s

decision, this timing does not absolve the ALJ’s decision of error. See, e.g., Buck v.

Berryhill, 869 F.3d 1040, 1051 (9th Cir. 2017) (proceeding to a harmless error

analysis because a 2013 ALJ decision was inconsistent with Zavalin, a 2015 case).

Because the ALJ failed to explain how he resolved the conflict between the Telford-

Tyler and Moran opinions, he erred.

      This error is not harmless. The ALJ identified only two jobs that Little could

perform; both jobs require greater reasoning abilities than those assessed to Little by

Dr. Telford-Tyler. More specifically, had Little’s RFC included the “simple one- to

two-step instruction” language included in the Telford-Tyler limitation, Rounds

dictates there would be an “apparent conflict” between Little’s RFC and the ALJ’s

two identified jobs, both of which require a Level Two GED Reasoning Level. See

Dictionary of Occupational Titles § 323.687-010, 1991 WL 672782 (hospital

cleaner); id. § 922.687-058, 1991 WL 688132 (store laborer); see also Rounds, 807

F.3d at 1003–04. Because the ALJ failed to explain his basis for rejecting the

Telford-Tyler limitation—or even recognize there was a conflict to resolve—the

ALJ’s error is not harmless.




                                          4
      The district court is directed to remand this case to the Commissioner for

further proceedings consistent with this disposition.

      REVERSED AND REMANDED.




                                          5